                     Case 3:20-cv-06509-RS Document 30 Filed 11/25/20 Page 1 of 5




              1 HANSON BRIDGETT LLP
                MILES C. HOLDEN, SBN 263342
              2 mholden@hansonbridgett.com
                JOSEPHINE K. PETRICK, SBN 280233
              3 jpetrick@hansonbridgett.com
                425 Market Street, 26th Floor
              4 San Francisco, California 94105
                Telephone: (415) 777-3200
              5 Facsimile:    (415) 541-9366

              6 Attorneys for Defendants and Counterclaimants
                2541 CALIFORNIA STREET, LLC and
              7 SEAN WHELAN

              8                              UNITED STATES DISTRICT COURT
              9                         NORTHERN DISTRICT OF CALIFORNIA
             10                                 SAN FRANCISCO DIVISION
             11 TRAVELERS CASUALTY INSURANCE                    Case No. 3:20-cv-06509-RS
                COMPANY OF AMERICA,
             12                                                 STIPULATION TO CONTINUE INITIAL
                 Plaintiff,                                     CASE MANAGEMENT CONFERENCE
             13                                                 AND RELATED DEADLINES;
                        v.                                      ORDER
             14
                2541 CALIFORNIA STREET, LLC; SEAN               Judge: Richard Seeborg
             15 WHELAN; PATRICIA KENNEY as
                TRUSTEE OF THE PAK FAMILY TRUST;
             16 SUMIT CHACHRA; PRIYANK TALWAR;
                EDWARD LAM; LOVINA LAW;
             17 JONATHAN SINGER; JULIA COELHO;
                PEDRO LEONARDO; SEAN BEHR;
             18 SARAH SHIVERS aka SARA BEHR; LISA
                GREENE HAUGE aka LISA GREENE
             19 HAUSER; and ANKIT MUNJAPARA,

             20                Defendants.

             21
                2541 CALIFORNIA STREET, LLC; and
             22 SEAN WHELAN,

             23   Counterclaimants,
             24         v.
             25 TRAVELERS CASUALTY INSURANCE
                COMPANY OF AMERICA,
             26
                          Counter-Defendant.
             27

             28
17077583.2

                    STIPULATION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE AND
                                   RELATED DEADLINES; [PROPOSED] ORDER
                       Case 3:20-cv-06509-RS Document 30 Filed 11/25/20 Page 2 of 5




              1 TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR RESPECTIVE

              2 ATTORNEYS OF RECORD:

              3          PLEASE TAKE NOTICE that Plaintiff–Counter-Defendant Travelers Casualty Insurance
              4 Company of America (“Travelers”), and Defendants–Counterclaimants 2541 California Street,

              5 LLC and Sean Whelan (together, the “Insureds”) (collectively, the “Appearing Parties”) have

              6 stipulated and therefore jointly request this Court to continue the initial Case Management

              7 Conference (“CMC”) and associated deadlines, on the ground that the remaining parties to this

              8 action (Defendants Patricia Kenney as Trustee of the Pak Family Trust; Sumit Chachra; Priyank

              9 Talwar; Edward Lam; Lovina Law; Jonathan Singer; Julia Coelho; Pedro Leonardo; Sean Behr;

             10 Sarah Shivers aka Sara Behr; Lisa Greene Hauge aka Lisa Greene Hauser; and Ankit Munjapara

             11 (collectively, the “Tenants in Common”)) have not yet appeared and the case is not yet at issue.

             12          The Appearing Parties respectfully request that the CMC be moved to January 14, 2021, at
             13 10:00 AM, and that the associated discovery and disclosure deadlines be moved accordingly. This

             14 stipulation and joint request is entered into by the Appearing Parties by and through their

             15 respective counsel of record.

             16                                        FACTUAL RECITALS
             17          This stipulation and joint request is made in reference to the following facts:
             18          1.     Travelers initiated this action for declaratory relief and unjust enrichment on
             19 September 16, 2020, naming the Insureds and the Tenants in Common as defendants. (Dkt. No.

             20 1.)

             21          2.     On November 19, 2020, following a modest stipulated extension of time, the
             22 Insureds filed their Answer and Affirmative Defenses, and Counterclaims for declaratory relief,

             23 breach of contract, and breach of the implied covenant of good faith and fair dealing. (Dkt. No.

             24 21.)

             25          3.     The Tenants in Common have not yet appeared in this action but are anticipated to
             26 do in early December 2020, by way of a responsive pleading. As a result, the case is not yet at

             27 issue.

             28
17077583.2                                            -1-
                      STIPULATION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE AND
                                     RELATED DEADLINES; [PROPOSED] ORDER
                      Case 3:20-cv-06509-RS Document 30 Filed 11/25/20 Page 3 of 5




              1          4.      The initial CMC is currently set by order of this Court for December 17, 2020, at

              2 10:00 AM, and CMC Statements are due on December 10, 2020. (Dkt. No. 27.)

              3          5.      The Rule 26(f) conference is therefore due to be completed by November 25, 2020.

              4 Fed. R. Civ. P. 26(f)(1).

              5          6.      The parties’ ADR certification, Stipulation and Proposed Order Selecting ADR

              6 Process or Notice of Need for ADR Phone Conference are also currently due November 25, 2020.

              7 N.D. Cal. ADR L.R. 3-5(b), (c).

              8          7.      Initial disclosures and the discovery plan are currently due December 9, 2020. Fed.

              9 R. Civ. P. 26(c).

             10          8.      Counsel for the Tenants in Common, Barron Weinstein, was recently contacted

             11 regarding this Stipulation and he indicated that he has no objection to it.

             12                                            STIPULATION
             13          Based on the foregoing, the Appearing Parties stipulate and jointly request that (1) the
             14 initial CMC be continued to January 14, 2021, at 10:00 AM; and (2) that the associated discovery

             15 and disclosure deadlines be likewise continued pursuant to Federal Rule of Civil Procedure 26.
                All parties shall appear telephonically and must contact Court Conference at (866) 582-6878 at least
             16 one week prior to the Conference to arrange their participation.

             17          SO STIPULATED.
             18                                                Respectfully submitted,
             19 DATED: November 25, 2020                            HANSON BRIDGETT LLP
             20

             21                                               By:          /s/ Josephine K. Petrick
                                                                    MILES C. HOLDEN
             22                                                     JOSEPHINE K. PETRICK
                                                                    Attorneys for Defendants and Counterclaimants
             23                                                     2541 CALIFORNIA STREET, LLC and
                                                                    SEAN WHELAN
             24

             25

             26

             27

             28
17077583.2                                           -2-
                     STIPULATION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE AND
                                    RELATED DEADLINES; [PROPOSED] ORDER
                    Case 3:20-cv-06509-RS Document 30 Filed 11/25/20 Page 4 of 5




              1 DATED: November 25, 2020                 MORALES FIERRO & REEVES

              2

              3                                    By:          /s/ Christine Fierro
                                                         RAMIRO MORALES
              4                                          CHRISTINE FIERRO
                                                         Attorneys for Plaintiff–Counter-Defendant
              5                                          TRAVELERS CASUALTY INSURANCE
                                                         COMPANY OF AMERICA
              6
                                                         With permission, per Attestation below.
              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
17077583.2                                         -3-
                   STIPULATION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE AND
                                  RELATED DEADLINES; [PROPOSED] ORDER
                    Case 3:20-cv-06509-RS Document 30 Filed 11/25/20 Page 5 of 5




              1

              2                              ORDER PURSUANT TO
              3 STIPULATION, IT IS SO ORDERED.

              4 DATED: 11/25/2020

              5
                                                    HON. RICHARD SEEBORG
              6
                                                    United States District Judge
              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
17077583.2                                         -4-
                   STIPULATION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE AND
                                  RELATED DEADLINES; [PROPOSED] ORDER
